      Case 2:20-cr-00023-SCJ-JCF Document 59 Filed 08/18/20 Page 1 of 5




                IN THE UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF GEORGIA
                        GAINESVILLE DIVISION


UNITED STATES OF AMERICA,                 |
                                          |        CRIMINAL COMPLAINT
      vs.                                 |
                                          |        No.    2:20-CR-023
DEVECCHO WALLER, JR.,                     |
    Defendant.                            |


    DEFENDANT’S REPLY TO GOVERNMENT’S RESPONSE TO
     SUPPLEMENTAL BRIEF IN SUPPORT OF EMERGENCY
   MOTION TO RETURN MR. WALLER TO LOCAL JURISDICTION


      COMES NOW the Defendant in the above styled matter, MR. DEVECCHO

WALLER, JR. (hereinafter referred to as “Mr. Waller”), by and through counsel

and hereby files this his Reply to Government’s Response to Supplemental Brief

in Support of Emergency Motion to Return to Local Jurisdiction at the Hall

County Detention Center, and further shows this Court as follows:

                                  ARGUMENT:

      The Gov states that Mr. Waller has only asked this Court to dismiss the

indictment. That is incorrect. Mr. Waller has only asked that the writ of habeas

corpus ad prosequendum which took hold of his body be dissolved so that he may

return to the state and address his pending cases (the new state charges and the

probation revocation petition based on said new charges). In the alternative, he
      Case 2:20-cr-00023-SCJ-JCF Document 59 Filed 08/18/20 Page 2 of 5




has asked that the indictment be dismissed without prejudice.

      It is important to note that Mr. Waller was given no substantive or

procedural due process regarding the issuance of this writ as required under the

Fourteenth Amendment to the U.S. Constitution. He hereby lodges his official

objection to the denial of said due process. That is particularly significant insofar

as the Government now argues that the writ serves to hold his body continuously

without bond until the federal case is completely resolved. In other words, the

Government would provide no pre-issuance OR post-issuance review of the

Court’s granting of the Government’s petition for the writ.

      An order of the court which would confine an accused so absolutely must

not be allowed to stand without advance notice and an opportunity to be heard

because in the Government's view, the writ is not just an order to a state to

produce a prisoner but also an order to hold an accused for an indeterminate

period without the standard considerations under the Bail Reform Act. It is

irrelevant whether the actual Act applies here. It matters only what effect befalls

an innocent Citizen Accused.

      It seems that the correct way to use such a writ is when a state prisoner has

already reached finality of conviction in the state system and then and only then

the Gov desires to commence a prosecution. In such a procedural posture, an

                                     Page 2 of 5
      Case 2:20-cr-00023-SCJ-JCF Document 59 Filed 08/18/20 Page 3 of 5




accused in federal court would have no pending matter in the state system other

than the service of a sentence.

      Here, the Government has acted too quickly to interject itself into a state

prosecution and obtain an indictment and commence a prosecution without first

duly taking custody by arrest of the body of the Defendant. To be concise, the

Government has interjected prematurely. While such premature interjection may

have been unintentional, it has nevertheless had a grave consequence for Mr.

Waller. Because we know from statements in open court that the two prosecuting

sovereigns are communication and possibly collaborating with each other, the

Court may conclude that they are acting in concert to detain Mr. Waller without

due process of law.

      Further, the case cited by the Government (US vs. Rodriguez-Palacios) is

from a Colorado district court where a magistrate reconsidered her order to release

a defendant who appeared on a writ from a State of Colorado matter. Therefore, it

is not controlling authority.

      To the extent that all parties agree a writ is a temporary loan of a state

prisoner, nothing about the writ should be deemed permanent and inviolate. If and

when the state charges here are dismissed (and they have not been indicted), then

the Court will have the authority to grant a bond to Mr. Waller, Jr. Therefore, the

                                     Page 3 of 5
      Case 2:20-cr-00023-SCJ-JCF Document 59 Filed 08/18/20 Page 4 of 5




Government's position that a writ creates a permanent situation wherein it may not

be dissolved until after federal trial or plea, is incorrect.

      Therefore, the Court has several opportunities to dissolve a writ ad

prosequendum: upon the granting of a bond in federal court; upon granting of any

pretrial motions which may quash the indictment; upon the granting of any

dismissal without prejudice; and upon the granting of a motion to dissolve the writ

for any other lawful reason.

      To accept the Government's position would be to say that this Court is

POWERLESS to dissolve the writ unless and until the prosecution is concluded

only by guilty plea, guilty verdict, and sentencing. That is clearly erroneous. The

only thing that must be done is to return Mr. Waller to state custody upon

dissolution of the writ.

                                      CONCLUSION

      This Court can and should dissolve its writ ad prosequendum.

      This 17th day of August 2020.


____/s/ Arturo Corso________________
Arturo Corso
Georgia State Bar No. 188748
Attorney for Mr. Waller



                                       Page 4 of 5
      Case 2:20-cr-00023-SCJ-JCF Document 59 Filed 08/18/20 Page 5 of 5




                               Certificate of Service

      This is to certify that I have this day served a true and correct copy of the

foregoing upon counsel for the Government by filing same upon the Court’s

CM/ECF Docket and causing it to be distributed to all parties and counsel of

record.

      This 17th day of August 2020.

____/s/ Arturo Corso________________
Arturo Corso
Georgia State Bar No. 188748
Attorney at Law




                                      Page 5 of 5
